DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a selector,” and “a receiver” in claim 13, and “a selector,” and “a receiver” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
Claim limitations “a selector,” and “a receiver” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Macrae et al. (US 2005/0015803).
	Regarding claims 13, 20, and 26, Macrae discloses a system (Paragraphs 6-12 illustrate an interactive television program guide application) including a receiving apparatus configured to receive digital moving image contents and an outside provider of the digital moving image contents (Figure 2 and paragraph 46 illustrate a user device 18 for receiving television programming from a television distribution facility 14 over a communications path 26),
	wherein the outside provider (Figure 2 and paragraph 46 illustrate a television distribution facility 14) comprises:
	a data base of the digital moving image contents, one of the digital moving image contents being an integral program continuing from an opening part to an ending part by way of a midstream part (Figure 2 and paragraphs 47-52 illustrate a data source 30 that includes a program listings 
	a server of the digital moving image contents in accordance with a real time schedule table predetermined by the outside provider for selection by the receiving apparatus (Paragraphs 47-52 and 199 illustrate receiving an interactive television program guide displaying program listings), the server providing the receiving apparatus with the selected one of the digital moving image contents beginning from the midstream part thereof in accordance with the real time schedule table if the selection by the receiving apparatus is made at a timing between a real time for providing the opening part of the one of the digital moving image contents and a real time for providing the ending part of the one of the digital moving image contents in accordance with the real time schedule table (Paragraphs 11, 199, and 202 illustrate receiving the selected real-time broadcast; figure 2 and paragraphs 43 and 89 illustrate that content may be provided from programming sources 12 or servers 36),
	wherein the server is configured to provide the receiving apparatus with the one of the digital moving image contents beginning from a desired part thereof between the opening part and the midstream part thereof by request of the receiving apparatus in place of the one of the digital moving image contents beginning from the midstream part in accordance with the real time schedule table (Paragraphs 11, 199, and 202 illustrate receiving the selected real-time broadcast), and
	wherein the receiving apparatus (Figure 2 and paragraph 46 illustrate a user device 18) comprises:

	a display configured to view the selected one of the digital moving image contents received from the server, the selected one of the digital moving image contents on the display beginning from the midstream part thereof in accordance with the real time schedule table if the section by the selector is made at a timing between a real time for receiving the opening part of the one of the digital moving image contents and a real time for receiving the ending part of the one of the digital moving image contents in accordance with the real time schedule table predetermined by the outside provider (Paragraph 202 illustrates displaying the selected real-time broadcast); and
	a receiver of a control signal requesting the desired part of the selected one of the digital moving image contents between the opening part and the midstream part thereof in accordance with the real time schedule table (Paragraph 202 illustrates receiving a selection from the user of the real-time broadcast),
	wherein the selected one of the digital moving image contents is viewed from the desired part thereof on the display in response to the receiver in place of the selected one of the digital moving image contents beginning from the midstream part in accordance with the real time schedule table (Paragraph 202 illustrates displaying the selected real-time broadcast).
	Regarding claims 14 and 27, Macrae discloses wherein the selector is configured to select the one of the digital moving image contents in response to the receiver which is configured to further receive a selection signal for the digital moving image contents (Paragraph 202 illustrates receiving a selection from the user of the real-time broadcast).
	Regarding claims 15, 21, and 28, Macrae discloses wherein the receiving apparatus and the outside provider are in communication through the internet (Figure 2 and paragraphs 46, 48, 
	Regarding claims 16, 22, and 29, Macrae discloses wherein the one of the digital moving image contents includes a plurality of packets, and wherein the server is configured to provide the receiving apparatus with the selected one of the digital moving image contents beginning from a midstream packet thereof in accordance with the real time schedule table at the timing of selection of the one of the digital moving image contents, and to provide the receiving apparatus with the selected one of the digital moving image contents beginning from a desired packet thereof by request from the receiving apparatus in place of the midstream packet (Paragraph 202 illustrates delivering the selected real-time broadcast; paragraph 82 illustrates the use of a packetized digital data stream).
	Regarding claims 17, 23, and 30, Macrae discloses wherein the server is configured to provide the receiving apparatus with the selected one of the digital moving image contents by means of streaming technology in accordance with the real time schedule table (Paragraph 202 illustrates delivering the selected real-time broadcast; paragraphs 54, 82, 100, and 128 illustrate the use of a packetized digital data stream).
	Regarding claims 18, 24, and 31, Macrae discloses wherein the real time schedule table is synchronous with a real time schedule table predetermined by a television station broadcasting one of digital moving image contents which is identical with the one of the digital moving image contents provided from the outside provider (Figure 2 and paragraphs 47-52 illustrate a data source 30 that includes a program listings database for providing an interactive television program guide from real-time data sources).
	Regarding claims 19, 25, and 32, Macrae discloses wherein the television station supplies the outside provider with the identical one of the digital moving image contents prior to the real time for providing the opening part of the identical one of the digital moving image contents from the outside provider (Figure 2 and paragraphs 47-52 and 55 illustrate a data source 30 that includes a program listings database for providing an interactive television program guide from real-time data sources; paragraphs 43 and 89 illustrate that content may be provided from programming sources).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425